

114 S3425 IS: To amend the Internal Revenue Code of 1986 to permanently extend the depreciation rules for property used predominantly within an Indian reservation, and for other purposes.
U.S. Senate
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3425IN THE SENATE OF THE UNITED STATESSeptember 28, 2016Mr. Inhofe introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to permanently extend the depreciation rules for
			 property used predominantly within an Indian reservation, and for other
			 purposes.
	
		1.Permanent extension of
			 depreciation rules for property on Indian reservations
			(a)In
 generalSubsection (j) of section 168 of the Internal Revenue Code of 1986 is amended by striking paragraph (9).
			(b)Effective
 dateThe amendment made by this section shall apply to property placed in service after December 31, 2016.
			2.Revocable election to have special depreciation rules not apply
 (a)In generalParagraph (8) of section 168(j) of the Internal Revenue Code of 1986 is amended by striking the second sentence.
 (b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2016.